Citation Nr: 0734522	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  96-00 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for depression.  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of a lumbosacral spine injury claimed as secondary 
to the service-connected residuals of the removal of benign 
tumors of the left arm.  

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of a cervical spine injury claimed as secondary to 
the service-connected residuals of the removal of benign 
tumors of the left arm.  

4.  Entitlement to a rating in excess of 10 percent for 
residuals of the removal of benign tumors of the left arm.  

5.  Entitlement to a total rating based on individual 
unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from April 1979 to 
November 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at personal hearings at the RO in July 1996 and 
October 2005.  

The issue of entitlement to a rating in excess of 10 percent 
for residuals of the removal of benign tumors from the left 
arm was originally before the Board in March 2001 when it was 
remanded for additional evidentiary development.  

The issues of entitlement to service connection for 
depression and entitlement to TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will inform the veteran if any further action is 
required on his part.  


FINDINGS OF FACT

1.  The November 1996 rating decision which denied service 
connection for cervical and lumbar spine disabilities is 
final.

2.  The evidence received since the November 1996 rating 
decision bears directly and substantially upon the underlying 
questions of whether the veteran has cervical and lumbosacral 
spine disorders which were secondary to the service-connected 
residuals of the removal of benign tumors in the left arm and 
is by itself, or in connection with the evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the veteran's claims.

3.  A cervical spine disability was not present during active 
duty or for several years thereafter nor is a cervical spine 
disability otherwise related to such service or to the 
service-connected residuals of the removal of benign tumors 
from the left arm.  

4.  A lumbosacral spine disability was not present during 
active duty or for several years thereafter nor is a 
lumbosacral spine disability otherwise related to such 
service or to the service-connected residuals of the removal 
of benign tumors from the left arm.  

5.  The service-connected residuals of the removal of benign 
tumors from the left arm are manifested by pain, sensory loss 
and moderate paralysis of the radial nerve.   


CONCLUSIONS OF LAW

1.  The November 1996 rating decision which denied 
entitlement to service connection for cervical and 
lumbosacral spine disabilities is final.  38 U.S.C.A. 7105(c) 
(West 1991).

2.  Evidence received since the November 1996 rating decision 
which denied entitlement to service connection for cervical 
and lumbosacral spine disabilities is new and material, and 
the veteran's claims for those benefits has been reopened.  
38 U.S.C.A. §§ 5107, 5108. 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2007).

3.  A cervical spine disability was not incurred in or 
aggravated by the veteran's active duty service, nor is a 
cervical spine disability proximately due to or caused by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2007).

4.  A lumbosacral spine disability was not incurred in or 
aggravated by the veteran's active duty service, nor is a 
lumbosacral spine disability proximately due to or caused by 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2007).

5.  The criteria for assignment of a 20 percent evaluation 
but no more for residuals of the removal of benign tumors 
from the left arm have been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. § 4.124a, Diagnostic Code 8514 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Additionally, as to timing, VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements 
of the claim, including notice of what is required to 
establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the current 
case, the veteran was provided with an inadequate VCAA 
notice in July 2002.  The veteran was provided with the laws 
and regulations pertaining to claims for service connection.  
He was subsequently provided with adequate notice via a 
statement of the case dated in December 2004.  In 
correspondence dated in March 2006, the veteran was provided 
with notice of what is required to establish a disability 
rating and an effective date for the award of benefits.  
Subsequent to the notifications, the claim was readjudicated 
and that adjudication is memorialized in the November 2006 
supplemental statement of the case.  The Board further notes 
that the veteran has been represented throughout the course 
of the appeal by a veterans service organization.  The 
statements submitted by the veteran's representative 
indicate knowledge of VA laws and regulations including 
those required to be provided by VCAA.  The Board imputes 
this knowledge to the veteran via his representative.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and 
finally disallowed claim, the law requires the presentation 
of a special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Accordingly, VA must both notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.  

In the current case, VA did not comply with holdings in 
Kent.  As demonstrated below, however, the Board has 
determined that new and material evidence has been received 
to reopen the claims.  There is no prejudice to the veteran 
by VA's failure to comply with Kent.

Here, the VCAA duty to notify was satisfied by way of a 
statement of the case sent to the appellant in December 2004 
that fully addressed all four notice elements.  The document 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  Although the statement of the case 
was not sent before the initial AOJ decision in this matter, 
the Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case after the notice was 
provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ).  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal as the timing error did 
not affect the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, the veteran 
has been afforded adequate VA examinations.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
treatment records identified by the veteran.  The veteran was 
afforded RO hearings and was provided an opportunity to set 
forth his contentions during the hearings.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


Entitlement to an initial rating in excess of 10 percent for 
residuals of the removal of benign tumors from the left arm.

The veteran submitted his claim for an increased rating in 
March 1995.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  38 C.F.R. § 4.14.  In 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court held 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.

The service-connected residuals of the removal of benign 
tumors from the left arm are currently evaluated as 10 
percent disabling under Diagnostic Code 7805.  Diagnostic 
Code 7805 provides the rating criteria for evaluations of 
scars and provides that the disability should be rated on 
limitation of function of the part affected.  

Diagnostic Code 5215 provides the rating criteria for 
evaluation of limitation of motion of the wrist.  When 
dorsiflexion is less than 15 degrees, a 10 percent evaluation 
is warranted.  When palmar flexion is in line with the 
forearm, a 10 percent evaluation is warranted.  A rating in 
excess of 10 percent is not provided under this diagnostic 
code.

Diagnostic Code 5206 provides the rating criteria for 
evaluation of limitation of flexion of the forearm.  When 
flexion of the minor arm is limited to 100 degrees, a 10 
percent evaluation is warranted.  When flexion of the minor 
arm is limited to 90 degrees, a 20 percent evaluation is 
warranted for the minor arm.  When flexion is limited to 70 
degrees, a 20 percent evaluation is warranted for the minor 
arm.  

Diagnostic Code 5207 provides the rating criteria for 
evaluation of limitation of extension of the forearm.  When 
extension of the minor arm is limited to 60 degrees, a 10 
percent evaluation is warranted.  When extension of the minor 
arm is limited to 75 degrees or 90 degrees, a 20 percent 
evaluation is warranted.  

The normal range of motion for elbow flexion is from 0 to 145 
degrees.  The normal range of motion for wrist dorsiflexion 
is from 0 to 70 degrees and the normal range of motion for 
wrist palmar flexion is from 0 to 80 degrees.  38 C.F.R. 
§ 4.71 Plate I.  

The veteran's right hand is his dominant hand as demonstrated 
in the report of the April 1996 VA examination.  

The veteran has argued that he is entitled to a separate 
evaluation for neurological disabilities associated with the 
removal of the benign tumors.  As set out in a February 2001 
letter from a private physician, Dr. C.N.B. determined that 
the in-service operation to remove the benign tumors on the 
left arm involved the left ulnar and left radial nerves.  

Diagnostic Code 8514 sets out the rating criteria for 
evaluation of the musculospinal (radial) nerve.  This 
Diagnostic Code provides that a 20 percent evaluation is 
assignable for mild incomplete paralysis of the minor radial 
nerve, or moderate incomplete paralysis of the minor radial 
nerve.  A 40 percent evaluation is assignable for severe 
incomplete paralysis of the minor radial nerve.  A 60 
evaluation is assignable for complete paralysis of the minor 
radial nerve with drop of hand and fingers, wrist and fingers 
perpetually flexed, the thumb adducted falling within the 
line of the outer border of the index finger; can not extend 
hand at wrist, extend thumb, or make lateral movement of 
wrist; supination of hand, extension  and flexion of elbow 
weakened, the loss of synergic motion of extensors impairs 
the hand grip seriously; total paralysis of the triceps 
occurs only as the greatest rarity.  38 C.F.R. § 4.124a, DC 
8514.  

Diagnostic Code 8516 sets out the rating criteria for 
evaluation of injuries to the ulnar nerve.  Under this 
Diagnostic Code, complete paralysis with "griffin claw" 
deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace and thenar 
and hypothenar eminences; loss of extension of ring and 
little fingers, cannot spread the fingers (or reverse), 
cannot adduct the thumb; flexion of wrist weakened warrants a 
50 evaluation for the minor hand.  Severe incomplete 
paralysis of the median nerve warrants a 30 percent 
evaluation for the minor hand.  Moderate incomplete paralysis 
of the median nerve warrants a 20 percent evaluation for the 
minor hand.  Mild incomplete paralysis of the median nerve 
warrants a 10 percent evaluation for the minor hand.  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R.  § 
4.124a. 


Factual Background

At the time of a September 1995 VA skin examination, the 
veteran reported that he was unable to grasp or lift heavy 
things.  He stated he experienced pain in his left wrist and 
forearm.  Physical examination revealed a scar on the left 
upper forearm 3 centimeters by 2 centimeters.  There was a 
scar on the left wrist 2 centimeters by 1/2 centimeter.  The 
scar had slight keloid formation but was non-tender and 
superficial.  There as no evidence of inflammation.  The 
veteran was able to move his fingers without limitation.  The 
diagnoses were history of pain in the left arm and history of 
excision of fibroma, left upper forearm and left wrist ulnar 
side.  

An October 1995 VA clinical record indicates the veteran 
reported that he had an increase in left arm symptoms for the 
past six months.  He reported severe pain in the left wrist 
with increasing numbness and tingling of the fingertips and 
an inability to hold something in the left hand secondary to 
being unable to feel it.  This had increased to severe pain 
that morning.  Physical examination revealed sensory lack in 
the arm and hand and only minimal sensory ability in the 
finger tips.  It was also noted that the veteran had 
decreased sensation in the forearm and arm in a C-5 C-6 
distribution.  The strength examination was limited due to 
pain in the wrist.  The diagnosis was right hand pain.  

In January 1996, the veteran complained of pain in the left 
arm which had been present for six months.  He was dropping 
objects when trying to use the left arm.  There was no 
significant past medical history.  The veteran also reported 
pain in the left arm when lifting objects.  

On VA hand, thumb and finger examination in April 1996, the 
veteran complained of aching, soreness, and tenderness in the 
wrist, some pain with use as well as some pain with gripping 
and grabbing and diminished grip and grabbing on the left.  
He dropped things.  He was right handed.  Physical 
examination revealed scars over the proximal arm and over the 
ulnar styloid.  There was tenderness, soreness and pain to 
palpation.  There was diminished grip and grasp on the left 
side.  The dynamometer average was 70 pounds on the right and 
20 pounds on the left.  The diagnosis was residual 
postoperative incision of tumors of the left arm and hand.  
The examiner found it difficult to determine the etiology of 
the left arm pain.  It could have been a combination of his 
neck, also some left wrist pain and tenderness from the 
excision of the benign tumors as well, so it was probably a 
combination of both problems.  

A VA diseases/injuries of the spinal cord examination was 
conducted in April 1996.  The veteran reported weakness in 
his left grip as well as weakness in the left wrist and 
elbow.  He also reported pain from the fingertips to the 
shoulder.  The pain in the arm became noticeable three or 
four years prior.  The veteran reported that he injured his 
neck in 1988 when lifting a drum at work.  He also injured 
his lower back in the incident.  Physical examination 
revealed that the veteran could make a normal fist.  Fine 
movements of the fingers were bilaterally normal.  Left elbow 
flexion and extension were 80 percent of normal.  Left wrist 
flexion and extension were 75 percent of normal.  Hypesthesia 
was present in the left upper and lower extremity.  The 
examiner opined that there might have been some minor 
weakness or some partial sensory loss, minor in degree, 
secondary to removal of the benign tumors of the left arm.  
The veteran appeared to have sensory and motor problems of 
the left upper and left lower extremities which, more than 
likely, stem from spinal cord or vertebral difficulty from 
the accident.  The examiner opined that the service-connected 
benign tumor excision of the left arm would have little to do 
with the veteran's current symptoms although they might have 
a minor role.  The loss of feeling and position sense in the 
left and weakness in the left arm, radiation of pain, 
radiculopathy of the upper and lower extremities and the back 
condition all appeared to have been the result of the barrel 
accident at work.  The diagnosis was minimal residuals of the 
left arm for removal of benign tumors from the left arm, left 
elbow and wrist with minor weakness and minimal loss of 
feeling.  All were considerably aggravated by the industrial 
injury to the lower back and neck with left upper extremity 
and lower extremity radiculopathy, motor and sensory changes.  

At the time of an April 1996 VA general medical examination, 
physical examination revealed a scar on the left upper 
forearm which measured 2 centimeters in length with 4 stitch 
mark scars which measured 2 centimeters in length.  There was 
also a 2 centimeter scar on the left lower forearm area.  The 
scar looked benign and there was no tenderness.  There was 
some keloid formation on the scar on the left upper forearm.  
There was no limitation of motion of the part affected.  The 
diagnosis was residual scar from excision of benign tumor of 
the left upper and left lower forearm and history of left arm 
pain, joint pains.  

A VA brain and spinal cord examination was conducted in July 
1998.  The veteran reported he was injured at work in 1988 
when a drum fell on his arm.  He re-injured his arm, back and 
neck at that time.  He reported that his whole left arm was 
weak.  He reported numbness of the left forearm and hand and 
weakness in the left grip.  Physical examination revealed 
that the left fist could flex to one half inch of the mid-
line crease.  The veteran had exaggerated difficulty 
performing fine movements with his left hand.  Position sense 
appeared normal.  Hyperesthesia was present in the ulnar 
nerve distribution of the left arm and hand.  The examiner 
noted that the veteran was mentally ill and his pain was not 
entirely explained by neurological findings.  There were 
objective neurological findings but subjective complaints of 
neck and back pain and radiculopathy of both upper 
extremities and lower extremities secondary to cervical and 
lumbar injury.  An annotation to the document indicates that 
there was probably emotional overlay.  The veteran could not 
complete needle testing part of EMG so no definite EMG 
diagnosis could be made.  

On VA general medical examination in July 1998, physical 
examination revealed a superficial non-tender benign 1.5 
centimeters by 2 centimeters scar on the left forearm.  The 
veteran was able to move all his extremities without 
weakness.  Sensory and motor were intact.  The diagnosis was 
residual benign scar on the left forearm.  

Sensory and motor nerve conduction studies in August 1998 
were notable only for reduction in median motor amplitudes 
bilaterally which were of borderline significance on the 
right and of moderate significance on the left.  Extensive 
nerve conduction studies were notable for reduced amplitude 
of the muscles bilaterally.  Without needle examination, this 
finding was of very limited localizing value although it 
might reflect pathology of the right and left median nerves, 
brachial plexus or C8/T1 nerve roots.  The veteran refused to 
complete the needle testing.  

In February 2001, Dr. C.N.B. wrote that he had reviewed the 
claims file including the service medical records for the 
veteran.  The physician cited to the fact that the 
schwannoma, by definition, was a benign tumor which involved 
the nerve fibers and not just the skin.  He quoted a treatise 
as demonstrating that the tumor cells were associated with 
the nerves and that the tumors removed from the veteran's arm 
involved the left radial nerve and the left ulnar nerve.  The 
physician found that the nature of the post-operative nerve 
residuals would cause the veteran to have partial muscle 
function of the hand and forearm which would result in 
spontaneous fatigue and sudden loss of strength.  

In December 2002, it was noted that the veteran complained of 
left arm weakness and pain.  

A VA scars examination was conducted in June 2003.  The 
veteran reported occasional swelling over the location of the 
scars on his forearm and an occasional pulling sensation with 
any type of lifting.  Physical examination revealed a 3 
centimeter by .5 centimeter vertical scar which was not 
tender.  There was no adherence to the underlying tissue.  
The texture of the scar was irregular.  There was no 
ulceration or breakdown of the skin.  The scar was slightly 
elevated.  No depression was present.  The scar was 
superficial.  There was no inflammation, edema or keloid 
formation.  The color of the scar was slightly lighter than 
the surrounding skin.  There were no areas of induration or 
inflexibility of the skin in the area of the scar.  The 
veteran stated he experienced a pulling sensation with 
flexion and extension of the elbow but there was no 
limitation in the elbow.  There was also a scar over the left 
wrist which was 3 centimeters by .2 centimeters.  No 
tenderness was present in the scar.  There was no adherence 
to the underlying tissue.  The texture of the scar was 
normal.  There was no ulceration or breakdown of the skin.  
The scar was neither elevated nor depressed.  The scar was 
superficial.  There was no inflammation, edema or keloid 
formation.  The color of the scar was the same color as the 
surrounding skin.  There were no areas of induration or 
inflexibility of the skin in the area of the scar.  The 
diagnosis was removal of benign fatty tumors with residual 
scar formation on the left forearm and left wrist.  

At the time of a VA joints examination which was conducted in 
June 2003, the veteran stated he had chronic aching and pain 
in the elbow and wrist.  He also reported difficulties with 
repetitive gripping and grabbing as well as fatigability with 
constant repetitive use in the left upper extremity.  The 
pain was described as a chronic ongoing pain rather that any 
specific flare-ups.  Weather changes aggravated the 
condition.  The veteran was right handed.  Physical 
examination revealed tenderness to palpation on the forearm 
and wrist.  Flexion of the elbow was from 0 degrees to 145 
degrees.  Pronation and supination were normal at 85 degrees 
and 80 degrees.  Dorsiflexion of the wrist could be 
accomplished to 70 degrees, palmar flexion to 80 degrees, 
radial deviation of 20 degrees and ulnar deviation of 45 
degrees.  The veteran had excellent strength in the elbow.  
No manual muscle weakness was noted in the wrist or forearm.  
The diagnosis was post-operative excision of the tumor from 
the left forearm and wrist.  

A VA neurological examination was conducted in June 2003.  
The examiner indicated that he did not have access to the 
veteran's claims file.  The veteran reported that he was 
unable to grip anything in the left hand for very long.  He 
had pain in the wrist and reported that he would drop things 
when he turned his head away.  The sensation in the left hand 
was significantly depressed.  He had intermittent pain in the 
elbow but this was less than the pain in the wrist.  He felt 
that his left wrist would collapse if he carried anything 
greater than five to ten pounds.  He claimed that he hardly 
used his left wrist for anything anymore.  He was not 
receiving any treatment for his left arm or wrist.   He 
reported he was unable to lift anything due to weakness in 
the wrist and pain.  He reported he could not work due to 
problems with his wrist.  Physical examination revealed two 
small surgical scars.  There was good tone and bulk in both 
forearms and biceps.  There was no gross difference in muscle 
bulk or tone of the hands or fingers.  There was no evidence 
of interossei atrophy.  Motor testing revealed 4+/5 strength 
in the left biceps and triceps.  There was also 4-/5 graded 
strength in dorsiflexion of the left wrist but no wrist drop 
was noted.  There was a similar 4-/5 strength of wrist 
flexion on the right.  There was 3+/5 radial deviation on the 
left but +5/5 ulnar deviation strength.  Grip strength on the 
left was +4/5.  There was a good range of motion without 
restrictions or limitations.  There were no complaints of 
significant pain during passive maneuvers.  Sensory testing 
revealed mild decrease to pin prick and light touch over the 
scar area on the left wrist but otherwise normal sensation 
was present over the arm, forearm, hand and fingers on the 
left.  The impression from the examination was that the 
veteran demonstrated motor weakness in the radial nerve 
distribution which could be graded mild moderate due to a 
lack of an obvious wrist drop.  The weakness was as likely as 
not to be a residual to the tumor removal during active duty.  
No significant limitations or ongoing neurologic deficits 
were noted secondary to the surgery over the left elbow.  An 
August 2003 addendum to this examination report indicates 
that, after the examiner had a chance to review the veteran's 
claims file, he found no changes were necessary in his prior 
report.  

In October 2003, a VA physician reported that he had reviewed 
Dr. C.N.B.'s report and concurred with the doctor's opinion.  
The physician found that the veteran would have difficulty 
with repetitive use of the left upper extremity with anything 
requiring heavy, repetitive pushing, pulling, gripping, or 
grabbing.  The pain problem would also be an issue.  

A December 2005 VA clinical record reveals the veteran 
attempted to shovel snow but could not due to a reported 
increase in symptoms.  There were no complaints regarding his 
left arm.  

The veteran testified at a RO hearing in October 2005 that he 
had difficulty picking objects up with his left hand and that 
his left arm would give out.  He reported pain in his left 
arm and elbow.  

An October 2005 VA clinical record reveals the veteran 
complained of some left wrist pain and whole body pain.  He 
reported that his wrist occasionally would swell and the 
dorsum of his hand would occasionally go numb.  Physical 
examination of the left wrist did not demonstrate any masses 
or specific points of tenderness.  The veteran complained of 
his whole general hand hurting including the palms and 
fingertips.  Strength was 5/5.  X-rays did not reveal any 
significant abnormality in the left wrist.  The impression 
was chronic pain syndrome.  The examiner opined that he could 
not find anything in the physical examination which would 
account for the severity of the pain reported by the veteran.  
The examiner found it interesting that, upon leaving the 
examination, the veteran walked out carrying what appeared to 
be at least a twenty pound duffle bag with his left wrist.  
The examiner opined that there was nothing in the physical 
examination or reported history that would limit the 
veteran's ability to work.  The veteran felt he could not 
work due to the amount of pain that he had.  The examiner 
opined that the veteran was in pain.  

Analysis

The Board finds that an increased rating is not warranted for 
the service-connected left arm disability when it is 
evaluated based on demonstrated limitation of motion under 
Diagnostic Codes 5215, 5206, and 5207 via Diagnostic Code 
7805.  The May 2004 rating which increased the rating to 10 
percent did so based on functional loss due to pain and 
repetitive use.

An increased rating is not warranted under Diagnostic Code 
5215.  The veteran is already receiving the schedular maximum 
which can be assigned under this Diagnostic Code, 10 percent.  

An increased rating is not warranted under Diagnostic Code 
5206 as the evidence of record does not demonstrate that the 
service-connected left arm disability is productive of 
limitation of flexion to 90 degrees or less.  The greatest 
limitation of flexion objectively documented in the medical 
evidence is at the time of the April 1996 VA examination for 
diseases and injuries of the spine.  At that time, the 
examiner determined that left elbow flexion was approximately 
80 percent of normal.  The Board notes that the normal range 
of motion for flexion of the elbow is from 0 degrees to 145 
degrees.  Eighty percent of 145 equates to 116 degrees.  
Limitation of flexion to 116 degrees is noncompensable under 
Diagnostic Code 5206.  Evidence dated subsequent to that time 
demonstrates a greater range of motion for flexion.  The 
examiner who conducted a June 2003 joints examination 
determined that the range of motion for the left elbow was 
flexion to 145 degrees which is full.  The examiner who 
conducted the June 2003 neurological evaluation determined 
that the veteran had a good range of motion without 
restrictions or limitations.  

The Board finds that an increased rating is not warranted 
when the service-connected residuals of the removal of benign 
tumors on the left arm is evaluated under Diagnostic Code 
5207 based on limitation of extension of the forearm.  The 
evidence of record does not document that extension of the 
left arm was limited to 75 degrees or more.  The greatest 
restriction in extension of the elbow is that documented at 
the time of the April 1996 examination for disease/injuries 
of the spine.  At that time, left elbow extension was 
determined to be 80 percent of normal.  However, concurrent 
and subsequent evidence demonstrates a greater range of 
motion.  At the time of the April 1996 VA general medical 
examination, it was determined that there was no limitation 
of motion of the part affected.  At the time of the June 2003 
VA neurological evaluation, the examiner noted that there was 
a good range of motion without restrictions or limitations.  

The Board finds that an increased rating is not warranted for 
the service-connected residuals of the removal of benign 
tumors from the left arm based upon application of 38 C.F.R. 
§§ 4.40, 4.45 and the holdings in Deluca.  Dr. C.N.B. wrote 
in February 2001, that the nature of the post-operative nerve 
residuals would have cause the veteran to have partial muscle 
function of the hand and forearm which would result in 
spontaneous fatigue and sudden loss of strength.  The Board 
notes, however, that this physician never actually examined 
the veteran.  His opinion was based on a review of the 
evidence of record but without a physical examination.  The 
Board finds that Dr. C.N.B.'s statements are general with 
regard to the expected residuals of an injury such as the 
veteran had but do not actually determine the specific extent 
of disability particular to the veteran.  The statements are 
not probative with regard to the extent of functional loss 
the veteran actually experiences.  

The veteran has not indicated that he experiences any 
additional loss in the range of motion of his elbow or wrist 
as a result of his service-connected disability.  He has 
reported increased pain, numbness and a tendency to drop 
things or an inability to hold things.  The Board notes that 
38 C.F.R. §§ 4.40, 4.45 and the holdings in Deluca are only 
applicable for increasing disability evaluations based on 
range of motion.  The veteran has not alleged a loss of range 
of motion as a result of functional loss.  There is no 
objective evidence demonstrating that the veteran experiences 
additional loss of motion due to pain on use or during flares 
and the veteran has not reported the presence of such 
symptomatology.  

The most recent clinical records pertain mainly to treatment 
for mental disorders.  There are very few references to 
problems with the left arm or hand.  This would support a 
finding by the Board that the symptomatology reported by the 
veteran is not as significant as he has set out.  

The veteran has alleged that he experiences severe disability 
as a result of his service-connected left arm disability.  
The Board finds that reduced probative value is to be 
accorded the veteran's self-reported medical history due to 
exaggerations which symptoms are not objectively confirmed.  
At the time of the June 2003 VA neurological examination, the 
veteran reported that he was unable to carry more than five 
or 10 pounds and that he hardly ever used his left arm 
anymore.  He also indicated he was unable to lift anything 
due to weakness and wrist pain.  However, the examiner who 
conducted the June 2003 VA examination specifically noted 
that there was good muscle tone and bulk bilaterally without 
any gross difference in the muscle bulk or tone of the hands 
or fingers.  Motor testing revealed only slight decrease in 
strength on the left when compared to the right.  The Board 
finds that the physical findings contradict the veteran's 
subjective complaints.  If the veteran was no longer using 
his left arm, there likely would be a difference in the size 
of the muscles due to atrophy from lack of use.  The veteran 
testified in October 2005 that he had difficulty picking up 
objects with his left hand and that his left arm would give 
out.  However, a VA clinical record dated the same month 
indicates that the clinician at that time specifically 
observed the veteran leaving the appointment while carrying a 
duffle bag in his left hand which was estimated to weigh at 
least twenty pounds.  There are also several references in 
the clinical records to the veteran's complaints of pain not 
being supported by the objective evidence of record.  Based 
on the above, the Board finds that reduced probative value 
should be placed on the veteran's self-reported 
symptomatology.  

The Board finds that an increased rating to 20 percent but no 
more is warranted when the service-connected left arm 
disability is evaluated under Diagnostic Code 8514.  There is 
conflicting evidence in the claims file as to whether the 
veteran experiences any weakness due to an injury to the 
radial nerve.  The veteran has reported the presence of 
weakness in the arm.  At the time of the April 1996 VA hand, 
thumb and finger examination, it was noted that the veteran 
had diminished grip and grasp on the left with a dynamometer 
reading of 70 pounds for the right but only 20 pounds for the 
left.  However, the examiner who conducted the April 1996 
diseases and injuries to the spine examination opined that 
any weakness present which was due to the nerve injury was 
only minor in degree.  In July 1998, it was noted that the 
veteran was able to move all his extremities without 
weakness.  At the time of the June 2003 VA joints 
examination, the examiner determined that there was no muscle 
weakness noted in the wrist or forearm.  However, this 
examiner also opined that the veteran had motor weakness in 
the radial nerve distribution which could be graded 
mild/moderate due to a lack of obvious wrist drop.  The Board 
notes that the opinion included in the June 2003 joints 
examination is the only one of record which attempts to 
quantify the extent of disability directly associated with 
the radial nerve.  Based on a benefit of the doubt, the Board 
finds that the service-connected residuals of the removal of 
benign tumors from the left arm are manifested by moderate 
incomplete paralysis of the radial nerve.  A higher rating is 
not warranted as there is no competent evidence of record 
documenting that the veteran experiences any symptomatology 
approaching the drop of the hand or fingers, perpetually 
flexed wrist or fingers, an inability to extend the hand at 
the wrist, an inability to extend the proximal phalanges of 
the fingers or thumb.  There is no limitation in the ability 
to make lateral movements of the wrist.  There is no evidence 
documenting weakened supination of the hand or the loss of 
synergic motion of the extensors nor evidence of total 
paralysis of the triceps.  The Board finds that the evidence 
of record, at most, more nearly approximates a moderate 
incomplete paralysis of the radial nerve.  

The Board finds that an increased rating is not warranted 
when the service-connected left arm disability is evaluated 
under Diagnostic Code 8516 based on paralysis of the ulnar 
nerve.  There is no competent evidence of record which 
indicates that the ulnar nerve is compromised to a 
compensable degree.  There is no evidence of symptomatology 
approaching "griffin claw" deformity, atrophy in the dorsal 
interspace and thenar and hypothenar eminences, loss of 
extension of ring and little fingers, an inability to spread 
the fingers (or reverse), an inability to adduct the thumb or 
any weakened flexion of the wrist.  

The majority of the competent evidence of record demonstrates 
that the scars resulting from the in-service surgical 
procedure are small and asymptomatic and described as 
superficial.  The Board finds that a separate evaluation is 
not warranted for any symptomatology associated with the 
scars under either the old or current rating criteria.  See 
38 C.F.R. §§ 7801-7804.   

A separate evaluation is not warranted for limitation of 
motion of the fingers.  There is no evidence of record that 
the veteran experiences complete or incomplete ankylosis of 
any finger as a result of the service-connected disability.  
There is only one objective piece of evidence which indicates 
that the veteran had any limitation of motion of the fingers.  
At the time of the July 1998 VA brain and spinal cord 
examination, it was observed that the fingers could flex to 
within one half inch of the mid-line crease.  The 
preponderance of the other evidence of record demonstrates 
that the veteran was not limited in movements of the fingers.  
In September 1995, it was noted that the veteran was able to 
move his fingers without limitation.  At the time of the 
April 1996 VA examination, it was determined that the veteran 
could make a normal fist and had normal fine movements of the 
fingers bilaterally.  At the time of the April 1996 VA 
general medical examination, it was noted that there was no 
limitation of motion of the part affected.  At the time of 
the July 1998 VA general medical examination, it was 
determined that the veteran could move all his extremities 
without weakness.  At the time of the June 2003 neurological 
examination, it was noted that there was a good range of 
motion without restrictions or limitations.  

The Board finds that the correct evaluation for the service-
connected residuals of the removal of the benign tumor from 
the left arm should be under Diagnostic Code 8514.  The Board 
finds that a separate evaluation is not warranted under any 
other Diagnostic Code.  The preponderance of the medical 
evidence of record demonstrates that the veteran does not 
experience any compensable limitation of motion of the 
finger, wrist or elbow.  His primary complaints are weakness, 
problems with grip and sensory disability.  These complaints 
are accounted for under Diagnostic Code 8514.  The Board 
further notes that the veteran's complaints of pain in the 
left extremity have also been attributed to radiculopathy due 
to the non-service connected cervical disability.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's left arm disability now causes or has 
in the past caused marked interference with his employment, 
or that such has in the past or now requires frequent periods 
of hospitalization post-service rendering impractical the use 
of the regular schedular standards.  Id.  


Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for residuals 
of a  lumbosacral spine injury as secondary to the service-
connected residuals of the removal of benign tumors of the 
left arm.

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for residuals 
of a cervical spine injury as secondary to the service-
connected residuals of the removal of benign tumors of the 
left arm.

In November 1996, the RO denied service connection for 
residuals of lumbosacral and cervical spine injuries.  The RO 
noted the veteran was claiming that he injured his back and 
neck because of his left hand giving out.  The claim was 
denied as the treatment records from the time of the back 
accident did not confirm that the veteran's left hand was the 
cause of the accident.  The RO observed that the veteran was 
treated for problems with his right arm at the time of the 
industrial accident.  The veteran failed to submit a notice 
of disagreement with the November 1996 denials of service 
connection for residuals of cervical and lumbar spine 
injuries.  The Board finds that the November 1996 rating 
decision became final by reason of the failure to file a 
notice of disagreement to initiate an appeal.  38 U.S.C.A. 
7105(c).  

In June 1998, the veteran's representative submitted a 
statement which has been construed as a request to reopen the 
claims of entitlement to service connection for cervical and 
lumbar spine disabilities.  Applicable law provides that a 
claim which is the subject of a prior final decision may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. 5108.

New and material evidence is defined by regulation.  See 38 
C.F.R. 3.156.  The Board notes here that the provisions of 38 
C.F.R. 3.156(a) were amended.  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The change in the regulation therefore does not impact 
the present case.  The veteran's request to reopen the claim 
was received in June 1998.  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C F R. 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Id. at 1363.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  In Kutscherousky v. West, 12 Vet. App. 
369 (1999) the Court held that the prior holding in Justus 
that the evidence is presumed to be credible was not altered 
by the Federal Circuit decision in Hodge.  However, the 
"benefit of the doubt doctrine" does not apply to the 
preliminary question as to whether new and material evidence 
has been received to reopen a claim.  Martinez v. Brown, 6 
Vet. App. 462 (1994).

The evidence of record at the time of the November 1996 
rating decision which denied service connection for back and 
neck injures consists of the service medical records, the 
report of an April 1996 VA examination, VA outpatient 
treatment records from June 1986 to January 1996, private 
treatment records from 1986 and the transcript of the 
veteran's testimony at a RO hearing in July 1996.  

The evidence added to the record subsequent to the November 
1996 rating decision includes VA and private clinical 
records, reports of VA examinations and a letter from a 
private physician.  The Board finds that some of this 
evidence is new and material and the claims of entitlement to 
service connection for residuals of lumbosacral and cervical 
spine injuries have been reopened.  

In February 2001, Dr. C.N.B. wrote that he had reviewed the 
claims file including the service medical records for the 
veteran.  The physician found it clear that the examiners who 
provided impressions of the etiology of the veteran's present 
disabilities were unaware of the fact that the veteran had 
partial removal of two schwannomas in his left forearm.  The 
physician cited to the fact that the schwannoma, by 
definition, was a benign tumor which involved the nerve 
fibers and not just the skin.  He quoted a treatise as 
demonstrating that the tumor cells were associated with the 
nerves and that the tumors removed from the veteran's arm 
involved the left radial nerve and the left ulnar nerve.  The 
physician opined that the partial removal of the left ulnar 
and radial nerves during service caused the veteran to have 
weakness in the left hand when he later attempted to lift the 
water filled barrel in 1988.  The physician found that the 
nature of the post-operative nerve residuals would cause the 
veteran to have partial muscle function of the hand and 
forearm which would result in spontaneous fatigue and sudden 
loss of strength.  The physician found that the veteran's 
statements that described an acute and rapid loss of strength 
in the left hand while lifting the heavy barrel was totally 
consistent with the veteran's pathology (partial nerve 
resection of the ulnar and radial nerves in service).  

The Board finds Dr. C.N.B.'s letter constitutes new and 
material evidence.  The evidence is new as it was not of 
record at the time of the prior final decision.  The evidence 
is also material is it provides a potential link between the 
service-connected disability and the veteran's injuries to 
his cervical and lumbar spine.  The Board notes that for the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The Board finds that Dr. C.N.B.'s letter which was received 
subsequent to the November 1996 rating decision which denied 
service connection for cervical and lumbosacral spine 
disabilities bears directly and substantially upon the 
specific matters under consideration and, by itself or in 
connection with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  As new and material 
evidence has been received, the claims of entitlement to 
service connection for residuals of a lumbosacral spine 
injury as secondary to the service-connected residuals of the 
removal of benign tumors of the left arm and entitlement to 
service connection for residuals of a cervical spine injury 
as secondary to the service-connected residuals of the 
removal of the benign tumors of the left arm have been 
reopened.  The Board will adjudicate the reopened claims on a 
de novo basis.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. 1110; 
38 C.F.R. 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 3.303(d).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

In order to prevail on the issue of secondary service 
connection, the record must show:  (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The term "disability" 
refers to impairment of earning capacity, and such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

The Board finds that service connection is not warranted for 
residuals of a cervical spine and lumbosacral spine disorder 
on a direct basis.  The service medical records are silent as 
to complaints of, diagnosis of or treatment for any cervical 
or lumbosacral spine disorders.  While there is competent 
evidence of the current existence of cervical and lumbosacral 
spine disorders, there is no competent evidence of record 
which links either disability to the veteran's active duty 
service on a direct basis.  The veteran has not argued that 
his cervical and lumbar spine disorders were the direct 
result of his active duty service.  

The veteran has claimed that he currently experiences 
cervical and lumbosacral spine disorders as a result of an 
industrial accident which occurred in 1988.  He has testified 
that his left hand gave out while lifting a heavy barrel, 
causing the barrel to fall on the veteran injuring his neck 
and low back.  Service connection is in effect for residuals 
of a removal of benign tumors of the left arm.  The veteran 
is claiming entitlement to service connection for the 
cervical and lumbosacral spine disorders on a secondary 
basis.  

The competent evidence of record demonstrates that the 
veteran currently experiences cervical and lumbar spine 
disabilities.  A July 1998 report of a VA spine examination 
included diagnoses of residuals of an injury to the cervical 
spine and residuals of an injury to the lumbosacral spine.  
Reports of X-ray examinations conducted in August 2005 
include an impression of a normal lumbar spine and 
degenerative changes present in the cervical spine.  
Furthermore, the claims file documents the fact that service 
connection has been granted for residuals of removal of 
benign tumors from the left arm.  Significantly, the Board 
finds that the preponderance of the evidence of record weighs 
against a finding that there is a link between service-
connected left arm disability and the cervical and 
lumbosacral spine disorders.  This is based on the Board's 
determination that the evidence of record indicates that the 
veteran did not injure himself as a result of his left arm 
giving out due to the service-connected injury.  

As noted above, the veteran has claimed that he injured his 
neck and back when a barrel he was lifting fell on him due to 
his left arm giving out.  He testified that he was hurt in 
June 1988 when he was lifting a drum, it started to fall, and 
he tried to catch it but his arm gave out and he fell to the 
ground.  He reported that he had had back problems since that 
time.  

The objective evidence of record does not support the 
veteran's allegations that he was injured when his service-
connected left arm gave way while lifting a barrel, causing 
the current injuries.  

First, the Board notes the clinical evidence of record dated 
prior to the reported accident does not indicate the level of 
impairment as alleged by the veteran.  There is no indication 
that the veteran experienced any difficulties, let alone 
significant ones, as a result of his service-connected left 
arm disability.  

In May 1984, the veteran informed a clinician that he had to 
quit his job as a machine operator due to dizziness and 
multiple complaints.  The main complaint was bilateral pain 
in the sides.  

A private clinical record dated in August 1986 indicates the 
veteran sought treatment for chest pains.  

A September 1986 private clinical record indicates the 
veteran reported he used to lift weights a lot but was unable 
to do so anymore due to chest pain.  In the portion of the 
record dealing with past medical history, it was noted that 
the veteran had two lipomas removed from the left arm.  The 
Board finds it significant that there was no indication that 
the veteran had had problems with his left arm giving out 
while lifting weights.  

In February and March of 1987, the veteran sought treatment 
for flank pain.  There were no reports of problems with the 
left arm.  

In December 1987, the veteran complained of chest and back 
pains.  The back pain was usually associated with exercise.  
The symptoms began approximately one year prior.  There was 
no indication of problems with the left arm.  

None of the clinical records dated prior to the June 1988 
industrial accident indicates that the veteran had any 
disability, let alone significant disability, in the left arm 
which was productive of a loss of power in the arm.  

The contemporaneous evidence dated in June 1988 does not 
demonstrate that the veteran injured his back or neck as a 
result of his left arm giving way.  A June 1988 VA clinical 
record indicates the veteran was seeking treatment for low 
back pain which had been present since Monday.  It was noted 
that there was no significant past medical history.  The 
Board finds this very significant that the veteran did not 
report any prior problems with weakness in the left arm or 
indicate in any way that the cause of the accident in June 
1988 was linked to problems with his left arm.  The veteran 
reported that he was well until two days prior when he 
developed low back pain and neck pain which began in the 
morning after working with steel drums the night prior.  It 
was noted that there was no numbness or motor deficit.  The 
veteran reported that pain radiated down his right arm but 
not his left.  There was no report at all regarding the left 
arm giving way.  (In fact, this evidence indicates that the 
cause of the problem was the veteran working with multiple 
barrels without any indication that a barrel had fallen on 
the veteran.)  The Board finds this account of the accident 
outweighs the veteran's subsequent allegations of problems 
with his left arm causing the accident.  These statements 
were made contemporaneous with treatment rendered and made 
prior to the time the claim was filed when there was 
potential for pecuniary gain.  

The evidence associated with the claims file dated subsequent 
to the June 1988 industrial accident does not demonstrate 
impairment in the left arm until the mid 1990's.  The 
evidence also tends to indicate that the left arm problems 
did not begin until the accident or subsequent to the 
accident.  

The report of a July 1998 VA brain and spinal cord 
examination includes the annotation that the veteran was 
injured in 1988 at work when a drum fell on his arm.  He re-
injured his left arm, neck and back at that time.  The 
veteran reported that his whole left arm was weak and that he 
had numbness of the left forearm and hand and weakness in the 
left grip.  

In March 1995, when the veteran submitted a claim for an 
increased rating for his left arm, he wrote that he had 
problems with losing strength in the left arm as well as 
pain.  He indicated that when he would lift something, the 
arm would go out.  He did not indicate at that time that he 
injured his back as a result of his arm giving way.  

In October 1995, the veteran reported that he had had 
intermittent swelling in the left arm but within the last six 
months, his symptoms had increased to pain in the hand 
radiating up the arm and also numbness.  It was noted that 
the veteran was complaining of severe pain in the left wrist 
which had been present for six months with increasing 
numbness and tingling of the fingertips and an inability to 
hold something in his hand secondary to being unable to feel 
it.  This had progressed to severe pain in the morning.  

It was in a December 1995 statement that the veteran first 
indicated he injured his back and neck due to his hand giving 
out.  This is seven years after the industrial accident.  

A January 1996 VA clinical record includes the annotation 
that the veteran had pain in the left arm which had been 
present for six months.  He reported he was dropping objects 
when trying to use the left arm.  

The Board has placed reduced probative value on the veteran's 
self-reported medical history due to inconsistencies in his 
testimony and statements.  The veteran testified at a local 
RO hearing in July 1996 that he lost a job after discharge at 
Cleveland Metals due to his arm giving out.  However, a May 
1984 VA clinical record reveals that the veteran informed a 
clinician that he had to quit his job as a machine operator 
due to dizziness and multiple complaints.  The main complaint 
was bilateral pain in the sides.  There was no mention in the 
clinical record of any problems with the left arm.  The 
veteran testified in July 1996 that he had received 
continuous treatment for his arm beginning in 1983.  Clinical 
records associated with the claims file do not document such 
treatment.  There is no documentation of continuous treatment 
for left arm problems in the clinical records associated with 
the claims file.  One clinical record demonstrates that the 
veteran has indicated a willingness to lie to health care 
professionals.  A July 1998 VA clinical record indicates the 
veteran was being seen for increasing emotional difficulties 
since injuring his back and ceasing work in June.  The 
veteran reported that he felt that he was unable to get 
assistance by telling the truth and he felt that he has only 
had people pay attention to his needs when he "lies about 
problems."  It is the duty of the Board as the fact finder 
to determine the credibility of the testimony and other lay 
evidence.  Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  
It is further noted that not only may the veteran's memory 
have dimmed with time, but self interest may play a role in 
the more recent statements.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) [interest may affect the credibility 
of testimony]; cf. Pond v. West, 12 Vet. App. 341, 346 
(1999).  For the above reasons, the Board finds that reduced 
probative value is to be accorded the veteran's self-reported 
medical history.  

It is not apparent to the Board why the veteran failed to 
file a claim for compensation with VA in 1988 after the 
industrial accident if, in fact, it was caused by a service-
connected disability.  Service connection was in effect for 
the left arm at the time of the accident.  The Board notes 
the veteran did file a claim for Workman's Compensation and 
was apparently successful in that claim as he testified in 
October 2005 that he was drawing Workman's Compensation 
benefits for seven years.  The Board finds the failure of the 
veteran to file for compensation from VA shortly after the 
accident, instead filing a Workman's Compensation claim 
demonstrates to the Board that the veteran did not believe 
the cause of the accident at that time was due to a service-
connected disability.  This evidence weighs against a finding 
that the veteran was injured in June 1988 as a result of his 
service-connected left arm.  

The Board notes that Dr. C.N.B. wrote in February 2001 that, 
in his opinion, the partial removal of the left ulnar and 
radial nerves during service caused the veteran to have 
weakness in his left hand when he later attempted to lift the 
water barrel in 1988.  This opinion, however, is based on a 
self-reported history provided by the veteran.  As found 
above, the veteran's self-reported history is not supported 
by the objective evidence of record and the Board has found 
reason to place reduced probative value on the veteran's 
allegations.  The Court has held on a number of occasions 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value.  See, e.g., Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  The February 2001 letter from Dr. C.N.B. is based on 
a factual background which is not supported by the objective 
evidence of record.  

Based on the above, the Board finds that the preponderance of 
the evidence is against a finding that the veteran's current 
cervical and lumbosacral spine disorders were secondary to 
the service-connected residuals of removal of benign tumors 
of the left arm.  The objective evidence of record does not 
support a finding that the veteran's left arm was the cause 
of his industrial accident in June 1988 and reduced probative 
value is accorded the veteran's own self-reported history.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for the 
disabilities currently on appeal.  It follows that there is 
not a state of equipoise of the positive evidence with the 
negative evidence to permit favorable determinations pursuant 
to 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a lumbosacral spine 
injury claimed as secondary to the service-connected 
residuals of the removal of benign tumors from the left arm 
has been reopened.  The appeal is granted to that extent 
only.  

New and material evidence having been received, the claim of 
entitlement to service connection for a cervical spine injury 
claimed as secondary to the service-connected residuals of 
the removal of benign tumors from the left arm has been 
reopened.  The appeal is granted to that extent only.  

Service connection for a lumbosacral spine disability is not 
warranted.  The appeal is denied.  

Service connection for a cervical spine disability is not 
warranted.  The appeal is denied. 

Entitlement to a 20 percent rating but no more for residuals 
of the removal of benign tumors from the left arm is granted, 
subject to the laws and regulations governing monetary 
awards.  


REMAND

In February 2001, the veteran's representative submitted a 
claim of entitlement to service connection for depression 
which was alleged to be secondary to pain caused by the 
service-connected left arm disability.  Associated with the 
claims file are clinical records which include diagnoses of 
mental disorders including depression.  The Court has held 
that, in situations in which there is competent evidence of a 
current disability and evidence indicating there may be an 
association between the claimant's disability and his active 
service, VA is to obtain a medical opinion as to whether 
there is a nexus between that disability and his active 
service, under 38 U.S.C.A. § 5103A.  Charles v. Principi, 16 
Vet. App. 370 (2002).  See also 38 C.F.R. § 3.159.  The Board 
finds that the veteran should be afforded a VA examination to 
determine the nature, extent and etiology of any mental 
disorder found on examination.  

The veteran has also claimed entitlement to TDIU.  The Board 
finds that this claim is inextricably intertwined with the 
claim of entitlement to service connection for depression.  
This is due to the fact that service connection is only in 
effect for one disability at the time this decision is 
written.  Service connection could potentially be granted for 
the depression claim which is being remanded by this 
decision.  If service connection is granted for depression, 
VA would have to determine if the veteran is unemployable due 
to the left wrist disability and/or the depression.  



Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a mental 
disorders examination to be conducted by a 
suitably qualified health care 
professional in order to determine the 
nature, extent and etiology of any mental 
disorders found on examination.  The 
examiner must provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the veteran currently has a mental 
disorder which was incurred in or 
aggravated by active duty or was 
proximately due to, the result of, or 
increased in severity beyond the natural 
progression due to the service-connected 
residuals of the removal of benign tumors 
from the left arm.  The examiner must 
provide a rationale for his opinion(s).  
The claims folder must be made available 
to the examiner, and pertinent documents 
therein reviewed, in conjunction with 
providing the requested opinion.

2.  Thereafter, and after completing any 
further development determined to be 
warranted by the RO or the AMC, the claim 
of entitlement to service connection for 
depression and entitlement to TDIU should 
be adjudicated based on all the evidence 
in the claims file.  If any of the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the veteran should be 
afforded the requisite opportunity to 
respond before the claims folder is 
returned to the Board for further 
appellate action. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


